Citation Nr: 1759003	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  08-39 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service from August 2003 to December 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that (in pertinent part) awarded service connection for Crohn's disease, irritable bowel syndrome and pancreatitis and assigned an initial rating of 10 percent, effective December 27, 2006.  During the course of appealing the rating assigned, the Veteran reasonably raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This issue was before the Board in March 2016 when it was remanded for additional development.

Jurisdiction of this matter currently resides with the RO in New York New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran contends that she is unemployable as a result of her service-connected Crohn's disease, bilateral pes planus, bilateral knee strain, arthritis of the ankles and cervical spine arthritis.  See August 2011 and April 2013 VA examination reports, May and July 2016 VA Forms 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and April 2017 Statement in Support of Claim.

In this case the Veteran has Crohn's disease, rated at 30 percent disabling from December 27, 2006; bilateral pes planus, rated with a noncompensable rating from December 27, 2006, to December 12, 2012, and rated 50 percent disabling thereafter; major depressive disorder, rated at 10 percent disabling from December 27, 2006, to September 17, 2009, and rated at 30 percent disabling thereafter; bilateral knee strain associated with Crohn's disease, rated at 10 percent disabling from December 27, 2006; left Achilles tendonitis, rated at 10 percent disabling from December 27, 2006; right Achilles tendonitis, rated at 10 percent disabling from December 27, 2006; arthritis of the right ankle, rated 0 percent; arthritis of the left ankle, rated 0 percent and arthritis of the cervical spine, rated 0 percent.  The Veteran has a combined disability rating of 60 percent from December 27, 2006, and her disability rating increased to 70 percent on September 18, 2009, and then the disability rating increased again to 90 percent on December 13, 2012.  Although the Veteran was rated at 60 percent on December 27, 2006, there was no one disability (or combination of disabilities resulting from the same incident or etiology) equating to 60 percent.  Therefore, the Veteran meets the minimum schedular criteria on September 18, 2009.

In March 2016, the Board remanded the issue of entitlement to TDIU for additional development followed by adjudication of the issue.  The requested development included, in pertinent part, evaluating the Veteran to determine whether her ability to work is affected by her service-connected disabilities or rather influenced by her status as a full-time student with intermittent work activity during the duration of the appeal.  

Thereafter, a medical opinion and an addendum opinion were provided by a VA psychologist in July 2017.  However, the opinion focuses on the Veteran's educational and part-time work history as well as the extent of her mental limitations, and includes no specific examination findings or discussion of her physical limitations, including her alleged poor stamina and the need for numerous bathroom breaks during the day.  Moreover, a June 2017 rating decision awarded service connection for right ankle arthritis, left ankle arthritis and arthritis of the cervical spine, all associated with Crohn's disease.  The July 2017 TDIU opinion fails to consider that service connection has been awarded for these disabilities.  For all these reasons, this opinion is not adequate for adjudication purposes and an addendum medical opinion should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board regrets this additional delay.  However, in light of the deficiencies noted above, the case is REMANDED for the following actions:

1.  Updated treatment records should be obtained and added to the claims folder.

2.  Schedule the Veteran for a new VA examination to evaluate the effect of all the service-connected disabilities, collectively, and alone, on the Veteran's ability to secure or follow a substantially gainful occupation. 

A medical, educational, and employment history should be taken from the Veteran.  The VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities.

Specifically, the opinion should address whether the Veteran's service-connected disabilities, to include Crohn's disease, bilateral pes planus, major depressive disorder, bilateral knee strain associated with Crohn's disease, left and right Achilles tendonitis, arthritis of the right and left ankles associated with Crohn's disease, and arthritis of the cervical spine associated with Crohn's disease, alone or collectively, are so disabling as to render her unable to obtain or maintain substantially gainful employment. 

The examiner is asked to identify and address how the symptoms and functional effects of the Veteran's service-connected disabilities impact her ability to work. 

The examiner should consider and reconcile all previous VA opinions.

The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion. 

A clear rationale for all opinions should be provided.  If the examiner is unable to provide any of the request opinions, he or she must provide an explanation for why that opinion cannot be provided.

3.  Conduct any other development warranted.

4.  Thereafter, readjudicate the claim of entitlement to a TDIU, to include on an extra-schedular basis.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


